Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
1.      Restriction to one of the following inventions is required under 35 U.S.C. 121:     

           I.      Claims 1-9, drawn to an automatically retracting utility knife including a slider rack formed with a linear gear and a pinion gear; classified in class B26B 1/08. 

            II.      Claims 10-15, drawn to an automatically retracting utility knife including a  blade carriage formed with a blade holder and a squeeze lever ramp, wherein the lever ramp pivot point is configured to slide along the squeeze lever ramp;  a blade release button configured on an outer portion of the housing of the automatically retracting utility knife; and a blade carriage which is pulled forward thereby causing a slider rack to move rearward and disconnect from a trigger slide thereby interrupting an indirect connection between the trigger slide and the blade carriage and permitting the blade carriage to be automatically retracted by a tension component when the cutting blade is lifted from the cutting surface regardless of whether the squeeze trigger has been released; classified in class B26B 11/00.  
                  The inventions are distinct, each from the other because of the following reasons:


           The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

3.      Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;

(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
           In this case, the search for each individual invention may overlap but they do not coincide identically throughout. Therefore, the search for the elected invention may not be sufficient for the other non-elected inventions. Therefore, each individual invention includes a different filed of search. In addition, the text and subclass search that might be needed to look for a particular feature in one invention in not sufficient for finding another particular feature in other invention due to their divergent subject matter. In other words, each individual invention with at least a distinct feature has a separate status in the art and requires a different field of search. 
4.        Applicant is advised that the reply to this requirement to be complete must include(i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

6.         Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
7.         During a telephone conversation with Alex E. Korona (Reg. No. 73,842) on 02/22/2022, a provisional election was made with traverse to prosecute the invention I (claims 1-9).  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 10-15 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Quayle Action

matters: 

Claim Objections
8.          Claims 2 and 5 are objected to because of the following informalities:  in claim 1, “wherein the locked position is characterized by a portion of the blade lock trigger blocking movement of the squeeze lever” should be –wherein in the locked position a portion of the blade lock trigger blocking movement of the squeeze lever--. In claim 5, “wherein flex the blade release button inward” should be –wherein flexing the blade release button inward--. Appropriate correction is required.

Allowable Subject Matter
9.           Claim 1-9 are allowed. Regarding claim 1, Davis et al. (8,931,180), hereinafter Davis, teaches an automatically retracting utility knife, comprising: a blade actuation mechanism comprising, a squeeze lever  20 formed with a squeeze lever pivot point 22 at a front portion of the squeeze lever 20 and a trigger slide pivot point 47 at a middle portion of the squeeze lever, wherein the squeeze lever pivot point is configured to pivot on a post formed on a housing  of the automatically retracting utility knife, a blade carriage 50, and a slider rack 40; a trigger slide 70 that is reversibly connected to the slider rack and is formed with a squeeze lever slot, wherein the squeeze lever slot is configured to receive the trigger slide pivot point 47 and causes the trigger slide to move the slider rack toward a rear end of the housing of the automatically retracting utility knife when the squeeze lever is depressed into 
              However, Davis does not explicitly teach that the carriage has a linear gear, and the slider rack formed with a linear gear, a pinion gear positioned between the linear gear of the blade carriage and the linear gear of the slider rack to create a rack-and-pinion arrangement between the blade carriage and the slider rack.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 OG 213 (Comm’r Pat. 1935).
Since this application has been granted special status under the accelerated examination program, a shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of this time period may be granted under 37 CFR 1.136(a).  However, filing a petition for extension of time will result in the application being taken out of the accelerated examination program.


Conclusion
10.         The prior art made of record and not relied upon is considered pertinent to 
 applicant’s disclosure. 
 Liu (11,254,020), Liu (10,800,053), Keklak et al. (5,890,294), Saunders et al. (2003/0154606), Keklak et al. (5,303,474), Andreini et al. (6,623,499) teach an automatically retracting utility knife. 

11.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHASSEM ALIE whose telephone number is (571)272-4501.  The examiner can normally be reached on 8:30-5:00 EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571) 272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   
   


/GHASSEM ALIE/Primary Examiner, Art Unit 3724   

                                                                                                                                                                                                   February 23, 2022